Department of Healt!

h and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Reme

dies Division

Center for Tobacco Products,

Complainant

Vv.

State Fair Gas, Inc.

d/b/:

a Sunoco,

Respondent.

Docket No. C-14-978

FDA Docket No.

FDA-2014-H-0490

Decision No. CR3264

Date: June 17, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

filed an Administrative Complaint

(Complaint) against Respondent, State Fair Gas, Inc. d/b/a Sunoco, that alleges

facts and legal authority sufficient to just
penalty of $500. Respondent did not ans

ify the imposition of a civil money
wer the Complaint, nor did Respondent

request an extension of time within which to file an answer. Therefore, I enter a

default judgment against Respondent an

assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of

the Complaint with the Food and Drug A
Dockets Management. The Complaint al
cigarettes to minors and failed to verify t!

dministration’s (FDA) Division of
leges that Respondent impermissibly sold
at cigarette purchasers were 18 years of

age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21

US.C. § 301 et seq., and its implementin,
Tobacco, 21 C.F.R. pt. 1140 (2012). CT.

g regulations, Cigarettes and Smokeless
P seeks a civil money penalty of $500.

On April 24, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Sunoco, an establishment that sells tobacco products and
is located at 19854 Woodward Avenue, Detroit, Michigan 48203.
Complaint §[ 3.

e During an inspection of Respondent’s establishment on July 5, 2013, at
approximately 10:46 AM, an FDA-commissioned inspector observed that
“a person younger than 18 years of age was able to purchase a package of

Newport Box 100s cigarettes . . . [.]” The inspector also observed that “the
minor’s identification was not verified before the sale... .”. Complaint
q 10.

e On August 8, 2013, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from July 5, 2013. The letter explained that
the observations constituted violations of regulations found at 21 C.F.R.

§ 1140.14(a) and (b)(1), and that the named violations were not necessarily
intended to be an exhaustive list of all violations at the establishment. The
Warning Letter went on to state that if Respondent failed to correct the
violations, regulatory action by the FDA or a civil money penalty action
could occur and that Respondent is responsible for complying with the law.
Complaint § 10.

e FDA received no response to the Warning Letter from Respondent, though
United Parcel Service records demonstrate that an individual named
“LYALYEB?” received the Warning Letter on August 9, 2013. Complaint
ql.

e During a subsequent inspection of Respondent’s establishment on
December 7, 2013, at approximately 12:45 PM, FDA-commissioned
inspectors documented that “a person younger than 18 years of age was
able to purchase a package of Newport Box cigarettes... [.]” The
inspectors also documented that “the minor’s identification was not verified
before the sale... .” Complaint ¥ 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. pt. 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). The regulations prohibit the sale of cigarettes to any
person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations
also require retailers to verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of
age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against
selling cigarettes to persons younger than 18 years of age on July 5, 2013, and
December 7, 2013. 21 C.F.R. § 1140.14(a). On those same dates, Respondent
also violated the requirement that retailers verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger
than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions
constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the
regulations. 21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500
is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

